Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. 	Claims 1, 3, 5, 6 and 7 are allowed. Claims 2, 4 and 8-19 are cancelled.
3. 	The following is an examiner’s statement of reasons for allowance:
4. 	Applicants invention is drawn a method  of base station configuring  scheduling signaling for semi-persistent scheduling and dynamic scheduling based on a feature that unlicensed carriers cannot be continuously occupied, and  base station schedule transmission resources according different distribution modes flexibly thereby improving a throughput of a communication system. 

The Applicants independent claim 1 recites, inter alia a method for configuring scheduling signaling on an unlicensed carrier, comprising:
configuring, by a base station, a carrier scheduling configuration message of a scheduled cell on the unlicensed carrier, the carrier scheduling configuration message comprising a scheduling type identifier, a scheduling cell identifier, and Physical Downlink Shared Channel (PDSCH) starting symbol position information of a scheduling cell, and the scheduling type identifier indicating an uplink and downlink semi-persistent self-scheduling, an uplink and downlink semi-persistent cross-carrier scheduling, or a dynamic scheduling; and
sending, by the base station, Radio Resource Control (RRC) signaling to user equipment that carries the carrier scheduling configuration message
wherein the scheduling type identifier is represented by two bits, a value of 00 of the scheduling type identifier indicates the uplink and downlink semi-persistent self-scheduling, a value of 01 of the scheduling type identifier indicates the uplink and downlink semi-persistent cross-carrier scheduling, and a value of 10 of the scheduling type identifier indicates the dynamic scheduling.

The Applicants independent claim 1 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The following is a statement of reasons for the indication of allowable subject matter: Regarding claims 15, 17 and 19 Kim et al. [US 20170230956 A1] discloses in para [0137] downlink assignment index --2 bits and in para [0140] Resource Allocation type—1 bit.
And prior art Ekpenyong et al. [US 20150003302 A1] discloses in para [0067] a DAI field for DCI formats in an FDD serving cell. The DAI field would indicate to the UE the total number of subframes requiring feedback for any configured TDD serving cell. This solution avoids any possible ambiguity between the base station and the UE in case the UE misses all the scheduling assignments within the DL association set for a UL subframe n. This scheme is also applicable for a TDD PCell and a FDD SCell because an UL grant for the FDD SCell may contain a DAI field to indicate the number of DL subframes of the TDD PCell that require HARQ-ACK feedback.

However, combination of prior arts of records for independent claims 1 and 3 does not teach 
wherein the scheduling type identifier is represented by two bits, a value of 00 of the scheduling type identifier indicates the uplink and downlink semi-persistent self-scheduling, a value of 01 of the scheduling type identifier indicates the uplink and downlink semi-persistent cross-carrier scheduling, and a value of 10 of the scheduling type identifier indicates the dynamic scheduling. 
And for independent claim 5 
wherein the scheduling type identifier is represented by one bit, a value of 0 of the scheduling type identifier indicates the uplink and downlink self-scheduling, and a value of 1 of the scheduling type identifier indicates the uplink and downlink cross-carrier scheduling.
Therefore, independent claims 1, 3, and 5 are allowed. Dependent claims of independent claim 5 are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yu et al. [US 20120134344 A1] Scheduling In Radio Telecommunication System
Dinan [US 20130003672 A1] Control Channels in Multicarrier OFDM Transmission
Papasakellariou et al. [US 20140328260 A1] Scheduling over multiple transmission time intervals.
[US 20160219557 A1] Devices and methods for EPDCCH monitoring in wireless communication systems.
Seo et al.  [US 20130343238 A1] Method and apparatus for transmitting multiple reception configurations in time division duplex

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATIQUE AHMED/Primary Examiner, Art Unit 2413